ORDER
PER CURIAM.
Gregory L. Johnson, Jr. (“Defendant”) appeals from the judgment upon his conviction by a jury of two counts of first-degree robbery, Section 569.020, RSMo 2000,1 and two counts of armed criminal action, Section 571.015. Defendant argues *260the trial court: (1) abused its discretion in overruling Defendant’s objection and allowing the State to ask the venirepersons if they could consider a verdict of guilt without fingerprints, DNA, or the actual gun in evidence, and (2) plainly erred in oveiTuling Defendant’s objection to Detective Amy Funk’s (“Detective Funk”) statement that she believed a robbery had occurred.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000.